                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JAMES C. McNEILL,                           )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )              1:18CV786
                                            )
CAMERON GADDY, et al.,                      )
                                            )
              Defendants.                   )


                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on May 26, 2021, was served on the parties in this

action. (ECF No. 91). No objections to the Magistrate Judge’s Recommendation were filed

within the time prescribed by § 636.

       However, Plaintiff did file objections to the Magistrate Judge’s May 10, 2021 Text

Order allowing Defendants to supplement the summary judgment record pursuant to Federal

Rule of Civil Procedure 56(e)(1). (See ECF No. 95.) The Court has reviewed Plaintiff’s

objections to the May 10, 2021 Text Order pursuant to Federal Rule of Civil Procedure 72(a).

The Court finds no grounds to modify or set aside any part of the May 10, 2021 Text Order

as clearly erroneous or contrary to law. Thus, Plaintiff’s objections are overruled.

       In sum, having overruled Plaintiff’s objections to the Magistrate Judge’s May 10, 2021

Text Order, and there being no objections to the Magistrate Judge’s Recommendation, the

court hereby adopts the Magistrate Judge’s Recommendation. Accordingly,
      IT IS THEREFORE ORDERED that Defendants William L. Bullard, Nikolas

Bustillos, Ronald P. Covington, Sheryl Hatcher, Pamela J. Locklear, Dean Locklear, Katy E.

Poole, Whitney D. Revels, and Monica Bond’s Motion to Dismiss or in the Alternative,

Motion to Sever Parties, (ECF No. 75), is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment, (ECF

No. 77), is GRANTED IN PART to the extent that all claims against Defendants William L.

Bullard, Nikolas Bustillos, Ronald P. Covington, Sheryl Hatcher, Pamela J. Locklear, Dean

Locklear, Katy E. Poole, and Whitney D. Revels are DISMISSED, and DENIED IN PART

as to Plaintiff’s Due Process claim against Defendant Monica Bond.

      IT IS FURTHER ORDERED that Defendant Cameron Gaddy’s Motion for

Summary Judgment, (ECF No. 81), is GRANTED and all claims against him are

DISMISSED.

      This, the 30th day of June 2021.

                                         /s/ Loretta C. Biggs
                                         United States District Judge
